101 F.3d 682
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Steven LAPPE, Plaintiff-Appellant,v.HONDA MOTOR COMPANY LTD. OF JAPAN, Honda Research &Development, Ltd., American Honda Motor Co. Inc., ABC Co.and Johns Doe, names of fictitious manufacturers, designersand/or distributors, Defendants-Appellees.
No. 95-7389.
United States Court of Appeals, Second Circuit.
April 11, 1996.

Appearing for Appellant:Robert A. Vort, Roseland, NJ.
Appearing for Appellees:Robert M. Goodman, Carpenter, Bennett & Morrissey, Newark, N.J.
N.D.N.Y.
AFFIRMED.
Before KEARSE, ALTIMARI and JACOBS, Circuit Judges.


1
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed.  All of the trial court's evidentiary rulings that are challenged on this appeal were within the court's discretion and are not manifestly erroneous.  See, e.g., Fed.R.Evid. 403, 702;   Phoenix Associates III v. Stone, 60 F.3d 95, 100 (2d Cir.1995);   United States v. Castillo, 924 F.2d 1227, 1231-32 (2d Cir.1991), cert. denied, 115 S. Ct. 101 (1994);   Begley v. Ford Motor Co., 476 F.2d 1276, 1280 (2d Cir.1973);   Martell v. Boardwalk Enterprises, Inc., 748 F.2d 740, 747 (2d Cir.1984).  We have considered all of appellant's contentions on this appeal and have found in them no basis for reversal.  The judgment of the district court is affirmed.